Citation Nr: 1210053	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-17 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder.

2. Entitlement to service connection for a mid and low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active service from February 2001 to February 2004. 

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge in June 2008.  A transcript of the hearing is of record.  In October 2008, the claims were remanded for further development.  In May 2009, the Board denied the claims.  He appealed to the Veterans Claims Court.  In April 2010, the Court Clerk granted a Joint Motion for Remand (Joint Motion), vacating the Board's May 2009 decision and remanding the claims for further consideration.

In October 2010, the issues were again remanded to the RO for readjudication because the Veteran declined to waive jurisdiction of additional evidence.  The requested development has been completed, and the case is once again before the Board for appellate consideration.


FINDINGS OF FACT

1.  A chronic bilateral hip disorder was not shown during service, or diagnosed for over four years thereafter; a bilateral hip disorder is unrelated to active service. 

2.  In-service treatment for a muscle strain of the mid-back is shown to be acute and transitory and resolved without chronic residuals.   

3.  A chronic low or mid-back disorder was not diagnosed for over four years following separation from service and is not causally related to active service.


CONCLUSIONS OF LAW

1.  A chronic bilateral hip disorder was not incurred in or aggravated by active duty service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2011).

2.  A chronic low and mid-back disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of in-service occurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

Competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute "does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected, but only "considerably lighten[s] the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The Veteran is in receipt of the Combat Infantry Badge for his service in Iraq; therefore, the provisions of § 1154(b) apply.  Accordingly, as discussed further below, with respect to the claims, the Board observes that his descriptions of the circumstances of his service, to include in-service back pain, are sufficient to establish in-service occurrence of these events.

The Veteran seeks service connection for bilateral hip and mid and low back disorders as directly related to his period of active service.  Specifically, he contends that the strain of jumping from helicopters and lifting and carrying heavy sacks led to his current disorders.

With regards to an in-service incident or injury, as noted above, the provisions of 38 U.S.C.A. § 1154(b) apply.  With respect to the presumptive provisions pertaining to combat veterans, the Board acknowledges the Veteran's assertion that he experienced back pain at times after jumping from a helicopter or lifting and/or carrying heavy objects.  However, he has at no time asserted that he experienced hip pain in service.  

Furthermore, while the Veteran may have experienced back pain during his period of combat, such pain cannot be considered chronic in nature.  In this regard, an October 2003 Post Deployment Medical Assessment, completed and signed by the Veteran on the last day of his combat service, indicated he specifically denied recurrent neck or back pain or any back problems.  

As such, while the record shows that he experienced back pain during combat service, the evidence indicates any such pain had fully resolved by the time he returned from combat in October 2003.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) do not create a presumption of chronic in-service back or hip pain.  

In addition, a November 2003 treatment record indicated that the Veteran sought treatment for back pain of one-week duration.  He was diagnosed with muscle strain and advised to avoid lifting more than 20 pounds for 15 days.  While there is no separation examination of record, the Board notes that he did not seek further treatment for his back throughout the remainder of his active service.  Therefore, it appears that the November 2003 muscle strain was of limited duration.  As such, the Board finds the Veteran did not experience chronic back and/or bilateral hip disorders during active service.

The Veteran has been diagnosed with thoracic sprain, early degenerative disc disease of the lumbar spine at L5-S1 and early degenerative osteoarthritis of the sacroiliac joints.  See, e.g., June 2008 statement by Dr. H.B.  However, the Board finds that the competent, credible, and probative evidence of record does not etiologically link his current bilateral hip and spine disorders to service or any incident or disorder incurred therein.  

The Board has considered whether service connection is warranted based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  In this regard, the Board acknowledges the Veteran's reported history that he experienced back pain in service, and has suffered from these symptoms since separation from service.  See, e.g., April 2006 VA treatment record; see also undated statement from the Veteran's parent.  

The post-service evidence does not reflect complaints or treatment for hip or back pain until November 2004, over nine months following the Veteran's separation from service.  At that time, complaints of hip pain were only made with respect to his right hip and upper back.  Bilateral hip and low back pain were not reported until November 2005, nearly two years after discharge.  

As such, although complaints of pain were raised following service with respect to the right hip and upper back (nine months), and left hip and low back (two years), a December 2006 hip X-ray, and November 2005 and February 2006 back X-rays were normal.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In this decision, the Board has considered the lay evidence as it pertains to the issues.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Initially, the Board acknowledges the Veteran is competent to report symptomatology such as back pain.  See Davidson, 581 F.3d 1313 (2009).  However, in evaluating his assertions of a continuity of symptomatology since service, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  

In determining whether statements and evidence submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

At critical issue in the instant case is the Veteran's credibility.  In its review of the record, the Board is mindful of inconsistencies between the Veteran's statements and the evidence of record.  For instance, as noted above, he contends he has consistently suffered from back pain since his combat service in Iraq; however, the Board again observes he himself denied a prior history of back trouble of any kind at the end of his combat deployment.  See, e.g., October 2003 Post Deployment Medical Assessment.  In addition, while he intermittently reported continuous back pain since service, he reported his back pain began after service separation at both VA examinations, as well as to his private physician.  See, e.g., June 2008 statement by Dr. H.B.

As a fact-finding matter, the Board finds serious questions about the consistency, timing and accuracy of the Veteran's accounts and those of supporting lay statements to raise serious credibility issues with these statements and assertions regarding in-service symptomatology and a continuity of symptomatology since.  In this regard, the Board finds it reasonable to believe the Veteran would have reported such a history of chronic pain to his medical providers as he sought medical treatment or was being examined in conjunction with the current claims.  

Because of the inconsistent, contradictory nature of the Veteran's statements and the evidence of record, the Board finds that they are not credible with respect to the onset and continuity of symptomatology regarding a back disorder.  Accordingly, the Board finds that there is no credible evidence to support a finding that he experienced a bilateral hip or back disorder continuously since active service.

To the extent that the Veteran has submitted statements from co-workers and his employer attesting to his complaints of back pain, the Board finds that those statements are not competent evidence to establish continuity of symptomatology because, by their own statements, most of the people submitting statements have known him for "a couple years" to 5 years, which dates their knowledge to well after the Veteran's discharge from service.  

Moreover, a statement from his mother attests to his back pain "since he has been out of the service" which suggests that the onset was post-discharge.  Therefore, the Board assigns these statements little probative value on the issue of continuity.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's back and hip disorders to active duty, despite his contentions to the contrary.    

In this case, the Veteran has a current diagnosis of early degenerative disc disease of the lumbar spine and osteoarthritis of the bilateral hips.  There are also assertions of in-service back pain, and an in-service diagnosis of muscle strain of the back.  The question, therefore, is whether there is sufficient medical and/or other competent and credible evidence of a relationship between the current disorders and service.

The Veteran has been afforded two VA examinations in conjunction with the instant appeal.  At a December 2006 VA examination, he reported hip pain beginning in approximately November 2004 that switched sides and was aggravated by cold weather.  He also reported mid back pain that started after his discharge from service that was aggravated by moving certain ways as well as coughing.  X-rays revealed normal a normal thoracic spine and right hip.  

The examiner diagnosed chronic mid back pain most likely secondary to myofascial pain syndrome, left hip pain likely secondary to a sprain/strain, and an unremarkable right hip exam.  In a May 2007 addendum, the examiner opined that, based on the Veteran's history, physical examination and imaging studies, the current hip and low back disorders were not at least as likely as not a result of service, as his current hip and back pain began after service discharge.

The Veteran was provided a second VA examination in December 2008, at which time he again reported his back and hip pain began after service discharge.  Following a review of the claims file, including service treatment records and post-service VA and private treatment notes, the examiner noted the November 2003 treatment for muscle strain.  However, the examiner again found that the Veteran's current back and hip disorders were less likely a result of active service, again based on the one-time treatment for muscle strain in service and the onset of symptomatology after service discharge.

The Board finds that the examinations were adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted physical examinations.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

Significantly, to the extent that the initial VA examination report was not clear that the Veteran experienced back pain in service, the second VA examination report clearly indicated that the examiner was aware of the in-service muscle strain.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinions to be of great probative value.

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed disorders and active duty service.  While he is competent to report symptoms as they come to him through his senses, degenerative disc disease of the back and arthritis of the hips are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

Furthermore, the Board notes that, as osteoarthritis of the hips was not diagnosed until approximately June 2008, four years following service separation, the presumption of service connection does not apply in the instant case.  See 38 C.F.R. §§ 3.307, 3.309(a).  In addition, as the Veteran has not been diagnosed with arthritis of the spine, the presumption does not apply to this aspect of the claim.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, the Veteran received notification prior to the initial unfavorable decision in August 2006.  The RO's April 2006 notice letter advised him of what information and evidence was needed to substantiate the claims and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed disorders and enough information for the RO to request records from the sources identified.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  

The April 2006 letter also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the letter advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Service treatment records are associated with claims file.  Furthermore, all post-service treatment records and reports identified by the Veteran have also been obtained and associated with the claims file.  He has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Moreover, the Veteran was provided VA examinations in December 2006 and December 2008.  The Board finds the December 2008 VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history, and provides an etiological opinion supported by rationale. 

As a final note, the case was previously remanded by the Board in October 2010.  Specifically, the Veteran had submitted additional lay evidence that had not been considered by the RO.  Following the Board remand, the additional evidence was considered and a December 2011 supplemental statement of the case was issued.  As such, there has been substantial compliance with the October 2010 remand, and adjudication of the instant appeal may proceed.  See Stegall v. West, 11 Vet. App. 269, 271 (1998).

Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral hip disorder is denied.

Service connection for a mid and low back disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


